Title: From Alexander Hamilton to Otho H. Williams, 22 January 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentJanuary 22d. 1791.
Sir
It being deemed necessary to proceed in the building of the Cutter for the Maryland station I have now to request that you will immediately proceed in the business.
It may be well that you should be informed that the Massachusetts Cutter has been contracted for at Newburyport at about 22½ Dollars per Ton fitted completely as a vessel with sails, rigging, anchors &ca. including two Boats, one of which would be sufficient for the present. The Cutter for New York has been agreed for upon the terms already communicated, and that for Hampton is expected to be completed for 1,000 Dollars. Her heel is 40 feet straight rabbit and burden 40 tons. I hoped that building in Baltimore would prove as cheap as the medium of those three places and therefore expected that 1,000 Dollars would have been adequate to the building & fitting a proper vessel. I authorise you however to exceed that price, if necessary by 10 perCent, but not more. You will of course engage the punctual and vigilant attention of Captain Gross to building and fitting this Cutter.
I am, Sir, very respectfully   Your Obedt. Servt.
Alex Hamilton
P.S. As it will be necessary to complete a certain number of these Boats immediately, I enclose you a letter to the Collector of Hampton in Virginia, which it will be necessary to dispatch to him, in case you should not be able to execute the Order for the Cutter within my limits. It will be contrary to my wishes that she should be built in any other place than Maryland, bu⟨t I need⟩ not remark to you, that local considerations must be ever postponed to solid public advantage.
Otho H Williams Esqr.Collector for Baltimore
